Exhibit 10.2
Crown Castle International Corp.
Summary of Non-Employee Director Compensation
Initial Equity Grant. Each newly appointed or elected non-employee director is
granted, pursuant to the Crown Castle International Corp. (“Company”) 2004 Stock
Incentive Plan, as amended (“2004 Plan”), a number of unrestricted shares of
common stock of the Company (“Common Stock”) having a valuation equal to
approximately $90,000, valued at the per share closing price of the Common Stock
as of the effective date of the director’s appointment or election.
Annual Equity Grant. At the Board’s first regularly scheduled meeting of each
year, each non-employee director is granted shares of Common Stock having a
valuation equal to approximately $125,000 ($200,000 in the case of the Chairman
of the Board), valued at the per share closing price of the Common Stock as of
the date of such Board meeting. On February 18, 2010, the Board granted pursuant
to the 2004 Plan (1) 3,248 shares of common stock (priced at $38.49, the closing
price of the Common Stock on February 18, 2010) to each non-employee director of
the Board other than J. Landis Martin and (2) 5,196 shares of common stock
(priced at $38.49, the closing price of the Common Stock on February 18, 2010)
to J. Landis Martin for service as non-employee chairman of the Board.
Retainers. Each non-employee director receives an annual retainer, paid in
quarterly installments, of $75,000 (plus (1) an additional $20,000, $10,000,
$5,000 and $5,000 for the chair of the Audit Committee, Compensation Committee,
Nominating & Corporate Governance Committee and Strategy Committee,
respectively, and (2) an additional $5,000 for each member of the Audit
Committee other than the chair), and reimbursement of reasonable incidental
expenses. In addition, the Board approved a retainer of $10,000 for up to six
months of service to be paid to each member of a special committee formed by the
Board.
Other Benefits. Each non-employee director is eligible to participate, at such
director’s cost and election, in the Company’s medical and dental plans.
Employee Directors. A director who is also an employee of the Company receives
no additional compensation for services as a director.

 

5